t c memo united_states tax_court joel i beeler petitioner v commissioner of internal revenue respondent docket no 20892-07l filed date richard s kestenbaum and bernard s mark for petitioner marc l caine for respondent memorandum findings_of_fact and opinion goeke judge the issue for decision is whether respondent’s appeals officer abused his discretion in sustaining respondent’s proposed levy action against petitioner to collect percent of quarterly trust fund recovery penalties tfrp for and petitioner argues that respondent’s filing of form_668 z certificate of release of federal_tax_lien for a related tax_lien requires a finding that petitioner’s liability for the trust fund tax_liabilities has been satisfied for the reasons stated herein we find that respondent did not abuse his discretion in sustaining the proposed levy action findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in new york petitioner’s tax_liability for the tfrp accrued during the last three quarters of and the first quarter of with respect to withheld income and social_security_taxes of a corporation of which petitioner was an officer and director the liability was assessed date under sec_6672 after assessment respondent filed a notice_of_federal_tax_lien nftl in new york new york and sarasota florida on date petitioner commenced an action in the u s district_court for the southern district of new york seeking a refund of payments made towards the assessed amount 894_fsupp_761 s d n y on date the united_states counterclaimed against petitioner seeking payment for the unpaid portion of the tfrp and 1unless otherwise indicated all section references are to the internal_revenue_code filed third-party actions against the other two directors and officers of the corporation robert liebmann and stuart ross the government sought to hold each of them liable for the tfrp the district_court ordered judgment in favor of the government on the counterclaim against petitioner and the complaints against mr liebmann and mr ross finding that they were responsible persons who willfully failed to pay over withholding taxes beeler v united_states supra pincite on or about date the district_court entered an order against petitioner for the tfrp of dollar_figure plus interest and statutory additions judgments were also entered against mr liebmann and mr ross account transcripts for mr liebmann and mr ross on or about date and date respectively contain entries which read statute expired-clear to zero and uncollectable amount owed account balances for both taxpayers reflect the corresponding computation of the described transactions mr liebmann and mr ross are not parties to this dispute on date the internal_revenue_service irs filed a form_668 z dated date concerning the new york lien the irs also filed a form z dated date concerning the sarasota florida lien respondent asserts these certificates of release were erroneously filed on date respondent issued petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing petitioner timely filed a form request for a collection_due_process_hearing on date on date the appeals officer conducted a collection_due_process cdp hearing with petitioner’s representative and discussed three issues liability for filing penalties whether petitioner was liable for tfrp and whether the other two responsible persons made any payments and whether a release of nftl meant that the underlying tfrp was satisfied petitioner now concedes issues and and focuses on issue specifically his argument that respondent’s release of the nftl requires a finding that the underlying tfrp was satisfied in full on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy on date petitioner timely filed his petition in this court challenging respondent’s determination opinion this collection review proceeding was filed pursuant to sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made sec_6330 and provide that if a person requests a hearing that hearing shall be held before an impartial officer_or_employee of the irs office of appeals at the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the hearing unless the taxpayer failed to receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals officer must make a determination whether the levy action may proceed and is required to consider whether the secretary has met the requirements of applicable law and administrative procedure the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns that the levy action be no more intrusive than is necessary sec_6330 sec_6330 grants the court jurisdiction to review the determination by the appeals officer to proceed with collection action via the levy after the cdp hearing where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not at issue however the court will review the determination of the appeals officer for abuse_of_discretion 114_tc_176 because petitioner had an opportunity before the cdp hearing to contest his tax_liability in the district_court action the underlying liability is not properly at issue in this case and we review respondent’s determination for abuse_of_discretion abuse_of_discretion is proven by showing that the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 pursuant to the pension_protection_act of publaw_109_ sec_855 120_stat_1019 this court has exclusive jurisdiction to review determinations under sec_6330 effective for determinations made after date generally as described under sec_6330 failure of the taxpayer to raise an issue during the sec_6330 hearing will preclude our consideration of that issue 129_tc_107 118_tc_488 however the appeals officer’s mandated verification under sec_6330 that the requirements of any applicable law or administrative procedure have been met is subject_to review without regard to a challenge by the taxpayer at the hearing hoyle v commissioner t c slip op pincite petitioner argues that the statute_of_limitations bars collection and the tax_liability is satisfied these issues are within those requiring verification by the appeals officer under sec_6330 and therefore are subject_to our review see id a statute_of_limitations sec_6502 prescribes the period during which any_tax may be collected following assessment at the time of the initial assessment in this case sec_6502 provided a 6-year period for collection by levy congress amended sec_6502 twice in congress amended sec_6502 so that a court_proceeding filed by the united_states during the 6-year period extended the collection_period until any liability was satisfied technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3373 the purpose of the amendment was to conform liens and levies before the amendment a judicial proceeding would not toll the limitations_period for levies but would for liens see 627_fsupp_1034 n d iowa affd without published opinion 871_f2d_1092 8th cir the legislative_history of tamra states that the amendment was to conform sec_6502 so that a court_proceeding filed during the 6-year period would keep the collection_period open h conf rept vol ii pincite 1988_3_cb_473 in congress amended sec_6502 to extend the 6-year period for collection to years omnibus budget reconciliation act of publaw_101_508 sec a c stat the amendment is effective for all levies issued after date and the amendment applies to taxes assessed after date and taxes assessed on or before date if the period specified in sec_6502 for collection of such taxes has not expired sec_6502 currently provides that an assessed tax may be collected by levy or by a proceeding in court if the levy is made or the proceeding began within years after date of assessment sec_6502 if a timely proceeding is commenced in court the period during which such tax may be collected by levy shall not expire until the liability for the tax is satisfied sec_6502 this collection action originates from respondent’s date sec_6672 assessment respondent’s assessment of the tfrp penalty was timely and is undisputed respondent issued the letter to collect petitioner’s liability by levy on date ie more than years after the date of assessment however respondent filed a counterclaim in 894_fsupp_761 s d n y on date within the then-existing 6-year period of limitations on assessment because the amendment of sec_6502 is applicable to the assessment at issue respondent’s commencement of this proceeding within the requisite 6-year period under sec_6502 served to extend the period for collection until petitioner’s liability is satisfied petitioner has not satisfied his liability thus respondent is entitled to collect by levy b satisfaction of liability petitioner argues that respondent’s levy is inappropriate because respondent filed two form sec_668 z releasing the new york new york and sarasota florida liens petitioner contends that respondent’s filing of the form sec_668 z proves that petitioner’s liability has been satisfied respondent concedes that two releases were filed and a third release was prepared but never filed respondent argues that the form sec_668 z do not prove that petitioner has satisfied his liability sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer has failed to pay those taxes the lien arises by operation of law when the irs assesses the amount of unpaid tax sec_6322 however the lien imposed by sec_6321 shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until notice of meeting the requirements of sec_6323 has been filed by the secretary sec_6323 provides the rules that govern when and where a notice under sec_6323 must be filed the irs files an nftl to preserve priority and put other creditors on notice see sec_6323 the nftls filed in new york new york and sarasota florida were the notices required by sec_6323 and f the form sec_668 z that respondent concedes were filed extinguished these nftls however the issue here is whether the form sec_668 z extinguish the tax_liability petitioner’s contention that the form sec_668 z indicate that his liability has been satisfied is incorrect the underlying tax_liability is not extinguished when an nftl filed pursuant to sec_6323 is released 50_f2d_887 1st cir affg in part and vacating in part 17_bta_1376 24_tc_1021 23_tc_565 affd 231_f2d_8 5th cir boyer v commissioner tcmemo_2003_322 hohenstein v commissioner tcmemo_1997_56 sec_301_6325-1 proced admin regs the underlying tax_liability remains outstanding until the tax is paid in full or the statutory period for collection expires sec_301 a proced admin regs petitioner remains liable for his underlying liability even though respondent released the nftls filed pursuant to sec_6325 commissioner v angier corp supra baker v commissioner supra miller v commissioner supra c duty_of_consistency petitioner next argues that sec_6672 imposes a duty_of_consistency on respondent and that respondent must release him from his liability because his colleagues were released petitioner argues that the district court’s finding in beeler v united_states supra pincite that the parties are jointly and severally liable for the one_hundred_percent_penalty sought by the government pursuant to sec_6672 requires the commissioner to treat all three parties identically this argument was first raised on brief and is not properly before us see 129_tc_107 even if this argument were properly before us however it would not be valid a finding of joint_and_several_liability does not require the irs to collect the penalty proportionally among such parties or require the irs to offer petitioner the same favorable treatment offered to another responsible_party sec_6672 allows the government to collect from any responsible_party as long as it does not collect more than the amount of the liability sec_6672 d see also mcclure v commissioner tcmemo_2008_136 there is no duty_of_consistency under sec_6672 or sec_6502 that prevents respondent from collecting from petitioner despite releasing the other responsible parties d conclusion we conclude that the statutory period for collection remains open and petitioner’s liability was not extinguished by the filing of the form sec_668 z accordingly we hold that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in sustaining the nftl filed against petitioner and may proceed by levy to collect petitioner’s unpaid tax to reflect the foregoing decision will be entered for respondent
